DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on 11/10/2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the amended claims filed 01/09/2020, applicant added:
“wherein an area of the one of the open portions is greater than an area of the first one and the second one of the first legs and the first one and the second one of the second legs of the solid portions bounding the one of the open portions”
Applicant has zero support for this structural relationship within the written disclosure and the drawings are not necessarily to scale. Further, the term “scale” comes up in the written disclosure once and not in a way that describes the drawings as being to scale. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 20100012644) in view of Barnes (US 6172338) and Zillmer (US 20100170500).
Regarding claims 1 and 11, Phillips teaches a domestic home appliance, comprising:
a housing (12);
an enclosure panel (36) attached to the housing, the enclosure panel having a main body (37); and 
a heat source (28) located inside the housing,
wherein the enclosure panel has a ventilation section (38, 40) positioned within the main body,
the ventilation section has solid portions and open portions, and provides ventilation to the heat source,
the solid portions comprise a plurality of first legs extending a first length in a first direction, and a plurality of second legs extending a second length in a second direction,
the second direction is perpendicular to the first direction, 
each of the first legs has a first end and a second end, the second end being opposite the first end along the first direction,
each of the second legs has a first end and a second end, the second end being opposite the first end along the second direction,
a first one and a second one of the first legs and a first one and a second one of the second legs completely bound one of the open portions,
a third one of the second legs intersects the first one of the first legs at a first intersecting location, the first intersecting location being a location other than the first end of the first one of the first legs, and the first intersecting location being a location other than the second end of the first one of the first legs, and
a fourth one of the second legs intersects the second one of the first legs at a second intersecting location, the second intersecting location being a location other than the first end of the second one of the first legs, and the second intersecting location being a location other than the second end of the second one of the first legs,
wherein an arrangement of the solid portions and the open portions of the ventilation section resists deflection of the solid portions resulting from lateral force applied to the solid portions in a plane of the enclosure panel to thereby restrict penetration of an object through the open portions of the ventilation section of the enclosure panel.



Regarded the bolded section above, applicant describes a structural relationship between different members. Below is an annotated figure, wherein 21 means “second one of the first legs” and 42 means “fourth one of the second legs”. Further, the first legs extend left to right, while the second legs extend top to bottom.

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (11)][AltContent: textbox (32)][AltContent: textbox (22)][AltContent: textbox (12)][AltContent: textbox (42)][AltContent: textbox (21)] 
    PNG
    media_image1.png
    93
    152
    media_image1.png
    Greyscale


Regarding the limitation defining the open portion as being larger than the first and second ones of the first and second legs, Phillips may not explicitly teach this. However, applicant has effectively claimed a specific grid or mesh size of the ventilation section. Zillmer teaches a heating device with mesh screens 52A and 52B. Zillmer further 

Regarding the final limitation, specifically, any statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Phillips which is capable of being used in the intended manner, i.e., resists deflection and restricts penetration.  In other words, since the apparatus of the reference appears to be fully capable of performing the recited steps of the claim, and since there are no structural differences between the reference and the claimed invention, the apparatus of Phillips meets the limitations of the claim.  Moreover, no structure of Phillips prevents the recited operation.

Re claims 2, 3, 8, 12, 13, and 18, note the annotated figure above.
	Re claims 2 and 12: Note leg 32 intersecting (at the first intersecting location) 11 at a point equidistant between the first and second ends of the 11 (first one of the first legs).
	Re claims 3, 8, 13, and 18: Note the intersection of 42 and 21 (second intersecting location) opposing the intersection of 32 and 11 (first intersecting location) 
Re claims 4 and 14, as can be seen in Fig. 1, the holes are integral with the panel.
Re claim 5 and 15, note a plurality ventilation sections 38 and 40.
Re claims 6, 9, 10, 16, 19, and 20, Phillips teaches wherein the holes can be square [0025]. It is noted that if the holes were square, these lengths would be equal.
Re claims 7 and 17, Phillips does not teach this exact size. However, one with an ordinary skill in the art at the time of filing would render it obvious that the mesh/grid size of Phillips is a result dependent variable, as taught by Zillmer, which would need to be optimized based on user preference.
Re claim 11, the examiner notes that applicant has claimed the enclosure panel by itself while adding the features of the housing within the preamble. However, the housing is then mentioned within the body of the claim. Therefore, the examiner has interpreted the housing and all of its components (e.g.  operating panel and heat source) as being positively recited. In other words, claim 11 has the exact same scope as claim 1.
Re claim 21, note Fig. 5 of Phillips. (16) is the back panel and the enclosure overlaps it on at least the top and bottom.
Re claim 23, Phillips may not explicitly teach the use of sheet metal. Barnes teaches the use of sheet metal that is used to “generally form” oven (4). It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Phillips with the sheet metal material of Barnes in order to lower costs (known in the art) and protect components (Col. 1, lines 1-12). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON H HEYAMOTO whose telephone number is (571)272-2535.  The examiner can normally be reached on 8am-5pm, Alternating Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/AARON H HEYAMOTO/Examiner, Art Unit 3762               

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762